DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on April 13, 2018.
Claims 1-20 are pending.  Claims 1, 19, and 20 are independent claims.  

Information Disclosure Statement
The information disclosure statement submitted on April 13, 2018, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informality: the phrase “at least one sensor of said of automated sensors” should read “at least one sensor of said automated sensors.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint  recites the limitation “the control hardware” in the claimed method.  There is insufficient antecedent basis for this limitation in the claim. 
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Venegas et al., U.S. Patent Application 2017/0310716 A1 (published Oct. 26, 2017) (hereinafter “Lopez Venegas”) in view of Shivanna et al., U.S. Patent Application 2017/0039105 A1 (published Feb. 9, 2017) (hereinafter “Shivanna”).
Regarding Claim 1, Lopez Venegas teaches a machine learning multimedia conversion improvement method (see, e.g., Lopez Venegas, Abstract, describing a method for identifying and initiating actions of a meeting, and paras. 25 and 67, indicating machine learning embodiments to improve analysis) comprising:
Automatically connecting, by a processor of a server hardware device, hardware devices to said server hardware device (see, e.g., id., para. 16 and Fig. 1, describing and illustrating a networked computing environment comprising a computing system and devices interconnected over a network; ;
Recording, by said processor from an audio or video conference at a geographical location, audio and/or video data from a meeting between a plurality of individuals (e.g., id., paras. 9, 14, and 25, describing recording a meeting among participants; paras. 18-22 and 59 and Fig. 18, describing the computing system as comprising a communication analysis module and a meeting monitoring program that monitor participants, dialog, and other aspects of a meeting; and para. 10, describing embodiments implemented in various environments such as a room with multiple meeting attendees or a collaborative environment that includes multiple locations);
Identifying, by said processor executing a plurality of automated sensors, each individual of plurality of individuals (see, e.g., id., para. 19, describing functionality of the meeting monitoring program to identify participants of a meeting; para. 23, describing the communication analysis module as including voice recognition and image recognition programs to identify participants of a meeting [representing identification by audio and visual sensors in some form]; paras. 18 and 16, describing other forms of recognition or analysis ;
Identifying, by said processor via sensors or external sources, attributes of each said individual (see, e.g., id., para. 23, describing the communication analysis module as identifying information of participants of a meeting including a name, a department, organizational structures, a team, a level of authority, etc.; para. 19, describing an embodiment in which the communication analysis module identifies one or more participants that use different languages in order to provide translation functionality; and paras. 18 and 40, describing a metadata configuration program of the computing system that receives information associated with a profile for a user such as a user speaking the name of the user, a text version of the name of the user, a picture of the user, a department of the user, a role of the user, language preferences of a user, or actions/assignments to direct to the user);
Converting, by said processor, said audio and/or video data to associated text data (see, e.g., id., para. 22, describing the communication analysis module as including a speech recognition program, a speech-to-text conversion program, and an analytics program that analyzes dialog of a meeting [representing various forms of text conversion], and para. 73, indicating transcription of a meeting);
Associating, by said processor, portions of said text data with associated individuals of said plurality of individuals (see, e.g., id., para. 22, describing the communication analysis module as analyzing the dialog of a meeting to identify occurrences of metadata triggers that occur during the meeting and analyzing or parsing the dialog related to each occurrence of a metadata trigger to identify various elements of the dialogue, such as names, dates, task descriptions, etc., and para. 47, describing the meeting monitoring program as comprising a voice recognition program to determine who is speaking);
Analyzing, by said processor, said portions of said text data (e.g., id., para. 22, describing the communication analysis module as analyzing the dialog of a meeting to identify metadata triggers and various related elements, and para. 24, describing embodiments in which the communication analysis module comprises functionalities including semantic, cognitive, analytical, contextual analysis, image processing, gesture recognition, and database search capabilities and describing the communication analysis module as determining additional information corresponding to content presented during a meeting);
Identifying, by said processor based on results of said analyzing, action items identified in said text data (see, e.g., id., para. 32, describing the meeting monitoring program as monitoring a meeting to identify tasks [action items] within the meeting based on metadata triggers defined by various participants of the meeting; para. 33, describing embodiments in which the meeting monitoring program utilizes parsed and analyzed information associated 
Assigning, by said processor, said action items to said plurality of individuals based on identified attributes (e.g., id., para. 33, describing embodiments in which the meeting monitoring program utilizes more complex interactions among meeting participants and occurrences of metadata triggers with respect to determine a task, one or more assignments of the task, and/or responding to the task; para. 23, describing the communication analysis module as identifying and associating one or more participants of a meeting with a metadata trigger and/or an action associated with the metadata trigger; and para. 54, describing an example of an assignment of a task to a particular meeting participant based on monitoring a meeting);
Generating, by said processor based on results of said assigning, software code for executing future multimedia conversion processes (see, e.g., id., para. 25, describing embodiments in which the communication analysis module includes machine learning that analyzes actions and updates to metadata triggers during a meeting to improve the analysis performed by the metadata configuration program [representing generating software code for executing future conversion processes in some form], and para. 67, describing embodiments in which the meeting monitoring program utilizes a cognitive and/or machine learning aspect of the communication analysis module to determine ; and
Modifying, by said processor based on results of executing said future multimedia conversion processes, said software code (see, e.g., id., para. 25, describing embodiments in which machine learning is used to analyze actions and updates to metadata triggers during a meeting to improve the analysis performed by the metadata configuration program [representing modifying software code at least in the sense of changed/improved operation]).
However, although any machine learning arrangement in which software is adapted to change and improve performance can be viewed as comprising self-learning software code, Lopez Venegas does not explicitly describe generating and modifying self-learning software code.
Shivanna teaches a method (e.g., Abstract, describing techniques for support of activity-based self-learning and analytics) comprising: generating, by a processor, self-learning software code for executing future processes; and modifying, by said processor based on results of executing said future processes, said self-learning software code (see, e.g., id.
Lopez Venegas and Shivanna are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing machine learning methods, or because they address problems of effective implementation of machine learning algorithms.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lopez Venegas and Shivanna and implement a machine learning multimedia conversion improvement method comprising generating self-learning software code for executing future multimedia conversion processes and modifying said self-learning software code in order to provide functionality to automatically improve performance of an implemented system using established techniques (see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of machine learning algorithms well known in the art).
Regarding Claim 2, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, wherein said action items comprise actions agreed upon between said plurality of individuals and associated decisions determined via audio and video interactions (see, e.g., Lopez Venegas, para. 13, describing embodiments in which various analytical and/or cognitive software programs determine additional information and context related to a sentiment associated with an action, a task, or a response generated by a metadata trigger; para. 33, describing the meeting monitoring program as using semantic and cognitive analysis to prioritize tasks identified during a meeting and analyzing the sentiments of one or more participants with respect to tasks and/or task assignments; and para. 65, describing the communication module as including additional cognitive functions that support social perception analysis and sentiment analysis, describing embodiments in which the 
Regarding Claim 3, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, wherein said action items comprise actions not agreed upon between said plurality of individuals (see, e.g., Lopez Venegas, para. 13, describing determining additional information and context related to a sentiment associated with an action or task; para. 33, describing analyzing the sentiments of one or more participants with respect to tasks and/or task assignments; and para. 65, describing prioritizing or flagging tasks based on interpretations of words, gestures, facial expressions, etc. of one or more participants of a meeting and providing an example of a flagged sentiment including lack of confidence that sufficient data was presented for a decision [representing a lack of agreement between participants in some form]).
Regarding Claim 4, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, further comprising: retrieving by said processor via a plurality of biometric sensors, biometric data from said plurality of individuals; and associating, by said processor, said biometric data with said action items, wherein said assigning is further based on said associating and externally obtained attributes (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as including voice recognition and image recognition programs to identify participants of a meeting [representing identification by audio and visual sensors 
Regarding Claim 5, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, wherein said action items comprise work item actions implemented by said plurality of individuals (see, e.g., Lopez Venegas, para. 10, describing use of described methods to improve automation of task identification, assignment of tasks, assignment of resources, monitoring timelines, and linking teams [representing implementation of work item actions]; para. 33, describing use of more complex interactions among meeting participants and occurrences of metadata triggers with respect to determining a task and one or more assignments of the task; and para. 60, describing the meeting monitoring program as aware of which participants of the meeting are associated with particular action items).
Regarding Claim 6, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, wherein said action items comprise work item actions initiated by said plurality of individuals (see, e.g., Lopez Venegas, paras. 57 and 58 and Fig. 3, describing and illustrating the meeting monitoring program, responsive to identifying a 
Regarding Claim 7, Lopez Venegas as modified by Shivanna teaches the method of Claim 6, wherein said work item actions comprise automated machine software actions selected from the group consisting of automated software configuration actions, automated software repair actions, automated software update actions, and automated software modification actions (see, e.g., Lopez Venegas, paras. 57 and 58 and Fig. 3, describing identifying a response to a defined trigger and determining whether an occurrence of a metadata trigger initiates an immediate response such as an action or a task, and para. 59, describing an example of an immediate response action or task including accessing a database and initiating other functionality; and see, e.g., Shivanna, paras. 8 and 11, describing arrangements in which support automation tools are provided and describing automatically generated support activities and recommendations of hardware/firmware error analysis solutions, and paras. 13 and 23, indicating a support engineer completing various repair procedures related to firmware [software].  In view of these teachings, one of ordinary skill in the art would have been motivated to implement a machine learning multimedia conversion improvement method in which actions items comprise automated machine software actions selected from the group consisting of automated software configuration actions, automated software repair actions, automated software update actions, and see, e.g., Lopez Venegas, paras. 1-3; see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of automation well known in the art]).
Regarding Claim 8, Lopez Venegas as modified by Shivanna teaches the method of Claim 6, wherein said work item actions comprise automated machine hardware actions selected from the group consisting of automated hardware configuration actions, automated hardware repair actions, automated hardware update actions, automated hardware modification actions, and automated firmware update actions (see, e.g., Lopez Venegas, paras. 57 and 58 and Fig. 3, describing identifying a response to a defined trigger and determining whether an occurrence of a metadata trigger initiates an immediate response such as an action or a task, and para. 59, describing an example of an immediate response action or task including accessing a database and initiating other functionality; and see, e.g., Shivanna, paras. 8 and 11, describing arrangements in which support automation tools are provided and describing automatically generated support activities and recommendations of hardware/firmware error analysis solutions, and paras. 13 and 23, indicating a support engineer completing various repair procedures related to hardware.  In view of these teachings, one of ordinary skill in the art would have been motivated to implement a machine learning multimedia conversion improvement method in which actions items comprise automated machine hardware actions selected from the group consisting of automated hardware configuration actions, automated hardware repair actions, automated hardware update actions, automated hardware modification actions, see, e.g., Lopez Venegas, paras. 1-3; see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of automation well known in the art]).
Regarding Claim 9, Lopez Venegas as modified by Shivanna teaches the method of claim 1, wherein said plurality of automated sensors comprise video retrieval sensors, and wherein said identifying each said individual comprises: retrieving a visual image for each said individual; and executing facial recognition software with respect to each said individual (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as including image recognition programs to identify participants of a meeting; paras. 18 and 16, describing other forms of recognition or analysis related to participants including face perception; and para. 47, describing the meeting monitoring program identifying participants of a meeting in various ways including using image recognition).
Regarding Claim 10, Lopez Venegas as modified by Shivanna teaches the method of claim 1, wherein said plurality of automated sensors comprise biometric sensors, and wherein said identifying each said individual comprises: retrieving biometric data for each said individual; and executing biometric recognition software with respect to each said individual (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as including voice recognition and image recognition programs to identify participants of a meeting [representing biometric identification or recognition at least in the sense of recognizing captured biological characteristics]; paras. 18 and 16, describing other forms of 
Regarding Claim 11, Lopez Venegas as modified by Shivanna teaches the method of claim 1, wherein said plurality of automated sensors comprise audio sensors, and wherein said identifying each said individual comprises: retrieving audio based data from each said individual; and executing audio recognition software with respect to each said individual (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as including voice recognition programs to identify participants of a meeting; paras. 18 and 16, describing other forms of recognition or analysis related to participants including voice analysis; and para. 47, describing the meeting monitoring program identifying participants of a meeting in various ways including using voice recognition and speech recognition).
Regarding Claim 12, Lopez Venegas as modified by Shivanna teaches the method of claim 1, wherein said attributes are selected from the group consisting of work item role attributes, work item experience attributes, work item rank attributes, and work item skill attributes (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as identifying information of participants of a meeting including a department, organizational structures, a team, a level of authority, etc., and para. 40, describing receiving information associated with a profile for a user such as a department of the user, a role of the user, or actions/assignments 
Regarding Claim 13, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, further comprising: generating, by said processor, a specialized memory repository within a specified portion of a hardware memory device of said server hardware device; and storing, by said processor within said specialized memory repository, said self-learning software code (see, e.g., Shivanna, paras. 10 and 11 and Figs. 1A and 1B, describing and illustrating the managed device as comprising a memory including the self-learning manager having various components and an error analysis engine, and para. 19, describing the memory as storing program instructions that enable support-activity-based self-learning and analytics for datacenter device hardware/firmware fault management as a result of code generated by the self-learning manager and/or the error analysis engine and describing embodiments in which the memory is integrated in the same managed device or is in a separate computing system that is accessible to the managed device.  Note that such memory arrangements can be viewed as representing specialized memory within a specified portion of hardware at least in the sense of the memory being designated for a particular purpose and being in a designated hardware arrangement.  In view of these teachings, one of ordinary skill in the art would have been motivated to implement a machine learning multimedia conversion improvement method in which a specialized memory repository is generated within a specified portion of a hardware memory device of a server hardware device and self-learning software code is stored within said specialized memory repository in order to provide benefits of machine learning using see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of specialized or dedicated memory well known in the art]).
Regarding Claim 18, Lopez Venegas as modified by Shivanna teaches the method of Claim 1, further comprising: providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in control hardware, said code being executed by the computer processor to implement: said automatically connecting, said recording, said identifying each said individual, said identifying said attributes of each said individual, said converting, said associating, said analyzing, said identifying said action items identified in said text; said assigning, said generating, and said modifying (see, e.g., id., para. 86, describing embodiments in which computer readable program instructions for carrying out operations of the described invention are in various forms of code executed in various hardware arrangements including execution entirely on the remote computer or server.  Such a system arrangement can be seen as a support service for hosting or maintaining executed code to implement the features described above at least in the sense that the remote computer or server facilitates functionality.  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 19, Lopez Venegas as modified by Shivanna teaches a computer program product corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Lopez Venegas as modified by Shivanna teaches a server hardware device corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Shivanna and in further view of Gilfix et al., U.S. Patent Application 2004/0177260 A1 (published Sep. 9, 2004) (hereinafter “Gilfix”).
Lopez Venegas as modified by Shivanna teaches the method of Claim 13 as discussed above but appears to be silent regarding the method further comprising: encrypting, by said processor, said self-learning software code resulting in an encrypted self-learning software application; and transmitting, by said processor, said encrypted self-learning software application to said hardware devices.
Gilfix teaches a method (e.g., Gilfix, Abstract, describing a method and system for remote code integrity in distributed systems) comprising: encrypting, by a processor, software code resulting in a software application; and transmitting, by said processor, said encrypted software application to hardware devices (see, e.g., id., Abstract and para. 8, describing a server encrypting remote code and sending the remote code to a client; para. 39 and Fig. 3, describing and illustrating a flowchart of a method in which a server generates a key, encrypts remote code using the key, and sends encrypted code to a client; para. 44 and Fig. 4, describing and illustrating a flowchart of a method in which the client decrypts the encrypted code; and paras. 34-36 and 39, indicating encrypted code sent to multiple clients).
Gilfix is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing client/server arrangements, or because it addresses problems related to transmission of code to devices.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the see, e.g., Gilfix, paras. 4-8; and in view of the value of encryption and decryption well known in the art).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Shivanna and in further view of Klein et al., U.S. Patent Application 2018/0348023 A1 (published Dec. 6, 2018) (hereinafter “Klein”).
Regarding Claim 15, Lopez Venegas as modified by Shivanna teaches the method of Claim 1 as discussed above but appears to be silent regarding the method further comprising: automatically detecting, by said processor, a calibration error of at least one sensor of said automated sensors; and automatically calibrating, by said processor, said at least one sensor.
Klein teaches a method (e.g., Klein, Abstract and para. 4, describing implementations and methods related to sensor calibration based on environmental factors) comprising: automatically detecting, by a processor, a calibration error of at least one sensor of automated sensors; and automatically calibrating, by said processor, said at least one sensor (see, e.g., id., paras. 39, 41, 46, and 61 and Fig. 3, describing and illustrating an example method for calibrating sensors based on environmental factors, the method including receiving information from sensors in an 
Klein is analogous art at least because it is from the same field of endeavor as the claimed invention, teaching methods related to the management of sensors and with references directed to facial recognition sensors.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lopez Venegas, Shivanna, and Klein and implement a machine learning multimedia conversion improvement method in which a calibration error of at least one sensor of automated sensors is automatically detected and said at least one sensor is automatically calibrated in order to increase the accuracy of sensor-based systems in relationship to environment states (see, e.g., Klein, paras. 1 and 2; and in view of the value of sensor calibration well known in the art).
Regarding Claim 16, Lopez Venegas as modified by Shivanna and as further modified by Klein teaches the method of claim 15, wherein said automatically calibrating comprises calibrating software of said at least one sensor (see, e.g., Klein, para. 63, describing embodiments in which the determined accuracy metric is used to determine an offset for calibrating the sensor data from the first sensor when the area is in the current environment state [representing a form of calibrating software at least in the sense of manipulating operating information used by a computer], and para. 71 and Fig. 4B, describing and illustrating an arrangement in which the first sensor 
Regarding Claim 17, Lopez Venegas as modified by Shivanna and as further modified by Klein teaches the method of claim 15, wherein said automatically calibrating comprises calibrating hardware of said at least one sensor (see, e.g., Klein, para. 74, describing embodiments in which the computing system provides instructions to one or more systems to physically calibrate the first sensor based on determined metrics).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Reshef et al., U.S. Patent Application 2018/0239822 A1 (published Aug. 23, 2018), teaching a method of processing conversations and assigning topics using machine learning.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
3/13/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174